Case: 12-14684   Date Filed: 05/21/2013   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14684
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:11-cr-00138-TJC-JRK-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

GARIBALDI PEREZ SOLORIO,
a.k.a. Gari,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 21, 2013)

Before: TJOFLAT, MARCUS and KRAVITCH, Circuit Judges

PER CURIAM:
              Case: 12-14684     Date Filed: 05/21/2013   Page: 2 of 2


      Ronald Maxwell, appointed counsel for Garibaldi Solorio in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Solorio’s conviction and

sentence are AFFIRMED.




                                          2